Citation Nr: 0634012	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  96-37 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to 
September 1970 and from July 1972 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that new and material 
evidence was not received to reopen a previously denied claim 
for entitlement to service connection for PTSD.  

In August 1996, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing has been associated 
with the claims file.  The veteran also sought to appear 
before a Board hearing, but failed to appear at the Travel 
Board hearing scheduled at the RO in August 2006.

The Board points out that it appears that the RO ultimately 
found that the veteran presented new and material evidence to 
reopen his claim.  Supplemental statements of the case 
(SSOCs) dated in November 1996 and January 2004 address the 
matter on the merits.  Regardless of what the RO has done, 
where there is a prior final denial, the Board must address 
the question of whether new and material evidence has been 
received to reopen a claim, because the issue goes to the 
Board's jurisdiction to reach and adjudicate the underlying 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence has been presented before the merits of 
a claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim as on the title page.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for PTSD, but that additional development 
is necessary regarding the underlying service connection 
claim.  Accordingly, the matter of entitlement to service 
connection for this disorder, based on de novo review, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran, if further 
action is required on his part.


FINDINGS OF FACT

1.  In an unappealed May 1992 rating decision, the RO denied 
service connection for PTSD noting the veteran had failed to 
appear for a scheduled VA examination.  The RO also found 
there was no indication of any life threatening stressor.  
This was the last final decision on any basis as to the 
veteran's claim for service connection for PTSD.

2.  Evidence received since the May 1992 decision includes 
statements from a private physician indicating that the 
veteran has been diagnosed with PTSD related to his submarine 
service; they thus bear directly on the matter at hand, and 
are so significant that they must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1992 RO rating decision which denied service 
connection for PTSD was final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2005); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received, and the 
claim of service connection for PTSD may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand 
as the Secretary of Veterans Affairs has determined that the 
VCAA applies to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of the General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  The VCAA describes VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits, however, there is no need to discuss the impact of 
the VCAA on the matter resolved in the veteran's favor in the 
decision below.  

II.  New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The RO, in a May 1992 determination, denied the veteran's 
claim for service connection for PTSD.  The RO found at that 
time that the veteran had failed to appear for a scheduled VA 
examination.  The RO also found there was no indication of 
any life threatening stressor.  The veteran, after notice, 
did not appeal the RO's decision, and it became final.  
38 U.S.C.A. § 7105.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a).  [An amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply here, as the instant petition to reopen was 
filed prior to that date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the RO's May 1992 rating decision, the file 
contained the veteran's service medical records, the 
veteran's claim, two unanswered letters from the RO to the 
veteran seeking specific details of inservice stressors, and 
reports of private hospital treatment in 1984 for depression 
and suicidal thoughts.  In May 1992, the evidence of record 
did not include evidence showing any verified stressor or the 
results of a VA examination as the veteran failed to appear 
for the exam.

Records received since the May 1992 rating decision include 
the following: the veteran's written statements; a transcript 
of his hearing at the RO in August 1996; VA outpatient 
records dated from September 1991 to July 1992; written 
statements from Dr. J.H.K. dated in May 1996 and June 2000; 
Internet research on three submarines identified by the 
veteran; a January 1995 VA examination; and miscellaneous 
medical reports.

The Board notes that the RO issued another rating decision in 
March 1995 that the veteran did not appeal.  This decision 
did not become final, however.  See 38 C.F.R. § 3.156(b) 
(2006).  In July and August 1995 the veteran submitted new 
evidence: a notice of award of monthly disability benefits 
from the Social Security Administration (SSA) and Dr. 
J.H.K.'s October 1994 hospital discharge summary and 
diagnosis.  When new and material evidence is received prior 
to the expiration of the appeal period (in this case the 
appeal period would have expired in March or April 1996), the 
former decision may not be considered final.  See also Muehl 
v. West, 13 Vet. App. 159, 161 (1999).

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since it contains two letters from Dr. J.H.K. stating his 
diagnosis that the veteran has PTSD related to his submarine 
service, this evidence is clearly evidence that bears 
directly and substantially on the bases for the previous 
denial of the claim, and is also so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Hence it is material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a psychiatric disorder 
may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the claim is reopened, 
and, to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.

An April 1995 Report of Contact in the claims file discloses 
that the veteran told the RO in a telephone call that his 
Social Security claim would not settle for another four to 
six months, that he was on public assistance, and that he had 
no other income.  A notice of award from the SSA dated in 
July 1995 appears in the veteran's claims file.  It states 
the veteran was eligible for monthly disability benefits 
beginning in December 1992.  A review of the claims file 
discloses the RO apparently made no attempt to obtain the 
medical records considered in his SSA claim or a copy of the 
administrative decision which details the disability 
involved.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran was receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting SSA disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998).  In Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro, supra.  

Based on this evidence in the claims file and the guidance of 
the Court, the veteran's SSA records should be obtained in 
connection with his effort to reopen his claim.  In addition, 
the veteran should be afforded a notice letter reflective of 
the Court's recent decisions on the VCAA.  See Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the veteran's alleged inservice stressors have 
never been verified during this appeal.  In January and March 
1992, the RO sent the veteran letters requesting information 
on the inservice stressors related to his PTSD complaint.  
The veteran never completed what currently is known as a 
standard PTSD questionnaire.  Rather, in his May 1996 Notice 
of Disagreement (NOD), he submitted a long handwritten 
statement about his inservice stressors related to his 
submarine service which, he alleged, involved Cold War 
espionage activities at sea and frightful experiences on 
board three different submarines in the 1960s.  

In March 2000, the RO sent a letter to the U.S. Armed 
Services Center for Research of Unit Records (CRUR) about the 
veteran's alleged stressors, but that request only included 
the veteran's military assignment record and not a copy of 
his May 1996 written statement.  In January 2001, the CRUR 
responded and said that it had insufficient information with 
which to verify any of the veteran's inservice stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and request 
copies of the veteran's application, 
any administrative decision, and all 
medical records considered in his claim 
for SSA disability or SSI benefits (and 
any subsequent disability determination 
evaluation).

2.  The RO should send an appropriate 
letter to the veteran to ensure 
compliance with all notice and 
assistance requirements set forth in 
the VCAA, its implementing regulations, 
and the Court's recent decision in 
Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  If any other 
records are identified by the veteran 
or his representative as part of this 
development, they should be sought and 
obtained to the extent possible.  

3.  The RO should again attempt to 
corroborate the veteran's alleged 
stressful events in service.  The 
veteran or his representative should be 
invited to complete the standard PTSD 
questionnaire with as much specific 
detail as possible, incorporating where 
relevant, information from the 
veteran's statement of May 1996.  If 
the veteran provides such information, 
the RO should make another request to 
the U.S. Army and Joint Services 
Records Research Center (JSRRC) 
(formerly the CRUR) or to the 
appropriate agency which screens 
requests for ship's logs or information 
about espionage assignments.

4.  If any of the claimed stressors in 
paragraph 3 is verified, schedule the 
veteran for a VA psychiatric 
examination.  The examiner should 
review the claims folders, including a 
copy of this remand in conjunction with 
the examination, and should acknowledge 
such review.  The examiner should 
report all current diagnoses and should 
express opinions as to 1) whether it is 
at least as likely as not (50 percent 
probability or more) that any diagnosed 
disability, including PTSD, had its 
onset in service, and 2) whether the 
diagnosed disability, including PTSD, 
is related to a stressor which has been 
actually verified.  If the examiner 
finds that the veteran does not meet 
the criteria for the diagnosis of PTSD, 
the examiner should explain the reasons 
for this conclusion.  The examiner 
should also provide a rationale for any 
other opinions provided in the 
examination report.

5.  The veteran must be given adequate 
notice of the date and place of the 
requested examination.  A copy of all 
notifications must be associated with 
the claims folders.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  Thereafter, the RO should 
readjudicate on a de novo basis the 
veteran's claim of service connection 
for PTSD.  If the benefits sought on 
appeal remain denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, and a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


